Judgment setting aside verdict and dismissing complaint reversed upon the law and the facts, verdict reinstated, and judgment with costs directed for plaintiff on the main issue and that raised by the defense of the Statute of Limitations, with costs of the appeal to appellant. The findings that defendant was available for service within the State of New York are contrary to the evidence. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Hagarty, Seeger and Carswell, JJ., concur; Lazansky, P. J., and Scudder, J., dissent and vote to affirm. Settle order on notice,